Title: To James Madison from Turell Tufts (Abstract), 4 May 1805
From: Tufts, Turell
To: Madison, James


4 May 1805, Paramaribo. “By Captain Connell via New York I inclosed to you a Proclamation of the Governor of Barbados restricting foreign Trade. I now inclose the last proclm of this Government. You will see by it that, the only articles in the enumerations worthy the attention of the Merchants are Flour, Lumber, & Tobacco. The other articles might as well have been omitted; for, the want of them is so little felt—they never did yield a stiver profit to the Merchants. You will also observe that Lieut: Gov: Hughes—acts in Stead of Govr. Green, who has gone to England. It is said, that the proclamation is now to be Executed with military exactness: the last clause of which Seems to confirm the opinions.
“I am exceedingly anxious to See the last American Vessel depart. (She takes this Letter). The event will be singular—& may produce Singular effects—as the like has not been Seen since 1780. I know the result will be for the benefit of the UStates. Since Fish was prohibited, only one Ship has arrived here from Newfoundland.
“I have heard that a motion has been made in Congress—to prevent British Ships carrying from the U.S. to the W. Indies—Such goods as are prohibited to be carried in Am: Ships. Perhaps it is not generally Known that British Ships are Subjected to the same prohibition as Americans. If retaliatio<n> is intended—British Ships Should be prohibited from carrying to the W Indies from UStates those articles that are permitted to be carried in American Vessels. Not long since, a British Ship or Vessel was fined & condemned at Barbados for having on board American Beef & Pork.”
Adds in an 8 May postscript: “To day a Vessell has arrived from Phila. with Flour. The Govr. has issued an order for all Neutral Vessels to Anchor under the Guns of the Fort—& also to the Custom’s Officers to bore every bl of Flour to <preven>t smuggling.”
